
	
		II
		112th CONGRESS
		2d Session
		S. 3689
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 18
			 (legislative day, December 17), 2012
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To establish a grant program to encourage
		  the use of assistance dogs by certain members of the Armed Forces and veterans,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Senior Airman Michael Malarsie
			 Act.
		2.FindingsThe Congress finds the following:
			(1)As of the day before the date of the
			 enactment of this Act, thousands of members of the Armed Forces and veterans
			 have visual, hearing, or substantial mobility impairments and receive benefits
			 from the Department of Veterans Affairs.
			(2)In fiscal year 2011, 269 veterans received
			 benefits from the Department of Veterans Affairs for guide dogs (visual
			 impairments), hearing dogs, and mobility dogs.
			(3)As of the day before the date of the
			 enactment of this Act, the number of veterans who need the assistance of guide
			 dogs is expected to increase as more members of the Armed Forces who serve in
			 Operation Enduring Freedom, Operation Iraqi Freedom, and Operation New Dawn are
			 diagnosed with disabilities and veterans who already have assistance dogs need
			 replacement dogs.
			(4)As of the day before the date of the
			 enactment of this Act, members of the Armed Forces and veterans diagnosed with
			 visual, hearing, or mobility impairments are subject to long waiting periods to
			 receive assistance dogs. Nonprofit organizations train and provide service dogs
			 free of charge to such members and veterans, but rely solely on fundraising and
			 volunteer staff to meet growing demand.
			(5)According to the annual survey conducted by
			 Assistance Dogs International for 2011, there was a backlog of 188 veterans
			 waiting for dog placement of guide and service dogs. In that same survey,
			 agency members of Assistance Dogs International were able to place dogs with
			 only 72 veterans.
			(6)As of the day before the date of the
			 enactment of this Act, each guide dog costs approximately $45,000 and takes
			 about two years to raise and train.
			(7)In fiscal year 2011, the Department of
			 Veterans Affairs spent $243,992 on veterinary care and necessary hardware for
			 266 service dogs, including those trained to aid visually, hearing, or mobility
			 impairments. The average cost per veteran was $917.
			(8)As of the day before the date of the
			 enactment of this Act, service dogs work on average 10 years, and young
			 veterans can require multiple replacements during the span of their
			 lifetime.
			3.Senior Airman Michael Malarsie
			 Program
			(a)Establishment
				(1)In generalSubject to the availability of
			 appropriations provided for such purpose, the Secretary of Defense and the
			 Secretary of Veterans Affairs shall jointly establish a program to award
			 competitive grants to eligible entities to assist eligible entities in
			 planning, designing, establishing, and operating programs to provide assistance
			 dogs to covered members and veterans.
				(2)DesignationThe program established under paragraph (1)
			 shall be known as the Senior Airman Michael Malarsie Program (in
			 this section referred to as the Program).
				(b)Eligible entitiesFor purposes of the Program, an eligible
			 entity is any entity that—
				(1)is described in section 501(c)(3) of the
			 Internal Revenue Code of 1986 and is exempt from taxation under section 501(a)
			 of such Code; and
				(2)is a member of the International Guide Dog
			 Federation or Assistance Dogs International.
				(c)Covered members and veteransFor purposes of the Program—
				(1)a covered member of the Armed Forces is any
			 member of the Armed Forces who is—
					(A)receiving medical treatment, recuperation,
			 or therapy under chapter 55 of title 10, United States Code;
					(B)in medical hold or medical holdover status;
			 or
					(C)covered under section 1202 or 1205 of title
			 10, United States Code; and
					(2)a covered veteran is any veteran who is
			 enrolled in the system of annual patient enrollment established under section
			 1705(a) of title 38, United States Code.
				(d)Application
				(1)In generalAn eligible entity seeking a grant under
			 the Program shall submit an application to the Secretary of Defense and the
			 Secretary of Veterans Affairs therefor at such time, in such manner, and
			 containing such information as the Secretary of Defense and the Secretary of
			 Veterans Affairs may require.
				(2)ElementsEach application submitted under paragraph
			 (1) shall include the following:
					(A)A proposal for the evaluation required by
			 subsection (f).
					(B)A description of the following:
						(i)The training that will be provided by the
			 eligible entity to covered members and veterans.
						(ii)The training of dogs that will serve as
			 assistance dogs.
						(iii)The aftercare services that the eligible
			 entity will provide for such dogs and covered members and veterans.
						(iv)The plan for publicizing the availability
			 of such dogs through a targeted marketing campaign to covered members and
			 veterans.
						(v)The recognized expertise of the eligible
			 entity in breeding and training such dogs, including how many of such dogs were
			 provided to covered members and veterans during the most recent three-year
			 period.
						(vi)The commitment of the eligible entity to
			 humane standards for animals.
						(vii)The experience of the eligible entity with
			 working with military medical treatment facilities or medical facilities of the
			 Department of Veterans Affairs.
						(e)Use of funds
				(1)In generalThe recipient of a grant under the Program
			 shall use the grant to carry out programs that provide assistance dogs to
			 covered members and veterans who have a disability described in paragraph
			 (2).
				(2)DisabilityA disability described in this paragraph is
			 any of the following:
					(A)Blindness or visual impairment.
					(B)Loss of use of a limb, paralysis, or other
			 significant mobility issues.
					(C)Loss of hearing.
					(D)Any other disability with respect to which
			 the Secretary of Defense and the Secretary of Veterans Affairs determine that
			 provision of an assistance dog under the Program would be appropriate for the
			 treatment or rehabilitation of a covered member or veteran with such
			 disability.
					(3)Post-traumatic stress disorder and
			 traumatic brain injury
					(A)In generalThe Secretary of Defense and the Secretary
			 of Veterans Affairs shall determine whether the provision of an assistance dog
			 under the Program to a covered member or veteran with post-traumatic stress
			 disorder or traumatic brain injury would be appropriate for the treatment or
			 rehabilitation of such covered member or veteran.
					(B)Consideration of study on use of service
			 dogs for treatment or rehabilitation of veterans with mental injuries or
			 disabilitiesIn making a
			 determination under subparagraph (A), the Secretary of Defense and the
			 Secretary of Veterans Affairs shall consider the findings of the Secretary of
			 Veterans Affairs regarding the study conducted under section 1077(d) of the
			 National Defense Authorization Act for Fiscal year 2010 (Public Law
			 111–84).
					(f)EvaluationThe Secretary of Defense and the Secretary
			 of Veterans Affairs shall require each recipient of a grant under the Program
			 to use a portion of the funds made available through the grant to conduct an
			 evaluation of the effectiveness of the activities carried out through the grant
			 by such recipient.
			(g)Assistance dog definedIn this section, the term assistance
			 dog means a dog specifically trained to perform physical tasks to
			 mitigate the effects of a disability described in subsection (e)(2), except
			 that the term does not include a dog specifically trained for comfort or
			 personal defense.
			(h)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $15,000,000 for each of
			 fiscal years 2012 through 2016.
			
